Citation Nr: 1219021	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-39 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent evaluation, effective August 30, 2006. 

Subsequently, in a July 2008 decision, a decision review officer increased the 30 percent rating for PTSD to 50 percent disabling throughout the rating period on appeal. 

In March 2010, the Veteran and his spouse testified at a hearing before the undersigned sitting at the RO.  A copy of the transcript is of record. 

The Board notes that the Veteran received a 100 percent, or total rating, for coronary artery disease as of June 22, 2011.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in July 2010 for further development and adjudicative action.  The ordered development has been completed and the case has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's PTSD is currently manifested by sleep problems, depression, irritability, impairment of short-term memory, anxiety and disturbances of motivation and mood.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 2011); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2007); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Throughout the rating period on appeal, the Veteran's PTSD has been rated as 50 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this code section, a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Turning to the evidence of record, the Veteran was afforded a VA examination in December 2006.  He indicated he had nightmares, hypervigilance, a short temper, anxiety and depression.  On objective examination, he was oriented times three; psychomotor activity was normal; speech was productive; thoughts were well organized; affect was congruent with mood; thoughts were goal oriented; and mood was mildly depressed.  The diagnosis was PTSD and he was assigned a GAF score of 55.
 
An undated letter from the Veteran's VA providers, submitted by the Veteran in July 2007, indicates symptoms including short and long term memory problems, low motivation, and increased depression with a long history of problems of work and familial relationships.  The Veteran also had two recent anger incidents without a negative outcome; however, the incidents involved hand guns.

VA treatment records from August 2006 to July 2007 indicate that the Veteran regularly saw a psychiatrist.  Treatment notes dated November 2006, January 2007, and May 2007 indicate that he was not suicidal.  A May 2007 treatment note indicates that the Veteran had road rage but with no altercations.  The Veteran's mental status was normal or essentially normal in January 2007 and May 2007.  The Veteran indicated in June 2007 that he had been laid off and that he could not find another job because of a knee condition.

A June 2008 VA examination reflects that the Veteran was working at Wal-Mart as a cashier on a part-time basis and had not had problems getting along with people.  He had very few friends outside of his immediate family with limited social activities.  The Veteran had road rage but had not confronted another driver in the last two years.  Objectively, he was well-groomed, cooperative, articulate and easy to engage.  He had a hard time keeping still but was able to focus on the topic at hand.  He denied auditory or visual hallucinations and had no paranoia.  He described hypervigilance, exaggerated startle reflex, and irritability.  His thought process was goal directed and organized.  His speech was clear without evidence of pressure.  He had no impairment in terms of orientation, memory or concentration.  He endorsed problems with sleep, depression, feeling emotionally numb and having a restricted range of affect.  His GAF score was 53 for moderate symptoms of PTSD.

An April 2009 VA treatment note indicates that the Veteran was not suicidal.  

The Veteran was afforded a June 2009 VA examination for a claim for traumatic brain injury.  He claimed mild memory impairment and indicated that he was employed on a part-time basis at Wal-Mart as a cashier and greeter.  He had lost no time at work due to his psychiatric condition in the previous 12 months.  On objective examination, he had no impairment of thought process or communication, no delusions or hallucinations, no inappropriate behavior, no suicidal thoughts, no homicidal thoughts, and he was oriented to person, place and time.  He was also able to maintain minimal personal hygiene and other basic activities of daily living.  The Veteran had no ritualistic or obsessive behavior which interfered with routine activities.  He had no irrelevant, illogical or obscure speech patterns.  There were no panic attacks.  He had depressed mood daily or nearly every day with a moderate impact.  The Veteran did not have anxiety and had no impaired impulse control.  His sleep impairment was characterized as moderate.  The examiner indicated that there was no objective problem with the Veteran's claimed memory and concentration difficulties.  A GAF score of 55 was assigned due to his PTSD.

At his Board hearing in March 2010, the Veteran testified that he had memory loss, suicidal thoughts every two months depending on his stress level, irritation, anxiety attacks and poor sleep.  His spouse testified that he had road rage and hypervigilance.  However, his relationships with his children and grandchildren were fine.

In an April 2010 VA treatment record, the Veteran reported to his primary care physician that he had suicidal thoughts.  When contacted about this later in the day, he indicated that he did think often about suicide but would not take action of that sort because of his family.

The Veteran was afforded an additional VA examination in November 2010.  He indicated that his relationships had not changed since his last VA examination.  He played with his grandkids for fun and tinkered with old cars.  He reported no suicide attempts and no violence/assaultiveness.  His appearance was clean; psychomotor activity and speech were unremarkable; attitude was cooperative; affect was normal; attention was intact; orientation was times three; thought process and content were unremarkable; there were no delusions or hallucinations; and he had understanding of his behavior with insight.  He denied panic attacks or suicidal thoughts.  He reported homicidal thoughts when someone instigated.  His impulse control was fair and he denied any recent episodes of violence.  He was able to maintain minimum daily hygiene and he had no problems with activities of daily living.  The Veteran had been written up on several occasions at work for speaking his mind but had not been terminated.  The examiner opined that the Veteran's symptoms were exaggerated at the examination, when compared to his treatment records, due to secondary gain.  The Veteran's GAF score was indicated as a 60 with the predominant impact being an impaired ability to maintain effective relationships.  The examiner opined that there was reduced reliability and productivity due to PTSD symptoms.  

No other evidence of record contains findings referable to the Veteran's PTSD.

The Board notes that the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a 70 percent rating over any portion of the rating period on appeal.  Indeed, he does not manifest any of the following indications of occupational and social impairment: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships.  

While the Veteran has endorsed some suicidal ideation, this does not appear to be a prominent component of his disability picture.  Indeed, in the majority of treatment reports he expressly denied such ideation.  To the extent that such ideation existed at times, he consistently denied any intent or plan to hurt himself.  While the Board acknowledges that the rating criteria do not require any intent or plan, the absence of such does speak to the severity of the symptom in question, which in turn is relevant to the rating of his PTSD.  In any event, suicidal ideation, 
standing alone, would not indicate a disability picture commensurate with the next-higher 70 percent evaluation in this case, as there is no showing of deficiencies in most areas or an inability to establish and maintain effective relationships.  Rather, the Veteran describes positive relationships with his wife, children and grandchildren.  Indeed, the record reflects that he has found employment in a job with constant dealings with the public as a Wal-Mart greeter and cashier, albeit on a part-time basis, and there is no indication that such employment was limited in scope due to his PTSD symptoms.

To the extent that the Veteran appeared to endorse homicidal ideation at his November 2010 VA examination, the examiner believed that factors existed that were causing exaggerated reported symptomatology in this case.  Moreover, for the reasons noted immediately above, an isolated report of homicidal ideation, taken alone, does not support an increased rating in light of the totality of the evidence in this case.  

Again, the symptoms and degree of social and occupational impairment demonstrated in the record are most commensurate with the currently assigned 50 percent rating, and thus assignment of the next-higher 70 percent is not warranted here.  This is further supported by the GAF scores in the 50s and 60s indicated throughout the Veteran's course of examinations and psychiatric treatment.  Such score is reflective of only mild or moderate symptoms or moderate difficulty in social, occupational, or school functioning.  No other GAF scores, representing more severe symptomatology, are of record.  

In sum, there is no basis for an initial rating in excess of 50 percent for the Veteran's PTSD at any time during the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an initial rating greater than 50 percent for PTSD is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


